DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 5 recites the limitation “one thread sealing means is arranged in at least one thread turn of the housing cover thread.” Claim 5 further states that it is “for reinforcement of a sealing action of the housing cover thread,” however this is intended usage. The specification teaches In page 10 lines 5-7 that the sealing action of the thread can be reinforced with a thread sealing means, but does not further elaborate or explain what this is beyond this paragraph. In this case the broadest reasonable interpretation of thread sealing means would be anything that helped keep the threads sealed in order to prevent leakage.
Claim Objections
Claim 9 is objected to because of the following informalities:  there appears to be a duplicate “wherein” in lines 1-2.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant indicated prior art in the specification.


Claim(s) 1, 2, 4-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmelzle (US20160030870).

Rejection in view of applicant’s admitted prior art in the specification
Claim 1: Applicant’s specification teaches that the prior art of figures 8-10 teaches a separating element (300) comprising:  	a housing (90’) comprising  	a housing cover closing off an end face of the housing (30’);  	at least one filter element arranged in the housing and configured to separate a liquid from a gas (filter element 10’, 20’);  	wherein the housing cover comprises at least one first gas passage arranged centrally in the housing cover in relation to a mounting axis of the separating element (32’);  	wherein the housing cover comprises a housing cover thread correlated with the at least one first gas passage (36’),  	wherein the housing cover thread is configured to screw onto a coupling element thread of a coupling element configured to couple the separating element with a connector device (coupling element 200’ has thread 232’);  	wherein the housing cover comprises at least one second gas passage that, relative to the mounting axis of the separating element, is arranged radially outwardly of the at least one first gas passage (34’);  	wherein the at least one first gas passage and the at least one second gas passage are the only openings of the housing cover and, except for the at least one first gas passage and the at least one second gas passage, the housing cover is completely closed (see figure 10, only openings appear to be 32’ and 34’s);  	wherein the housing cover thread is configured to substantially seal- tightly engage the coupling element thread (this is inherent to how coupling threads work);  	wherein the filter element comprises an end face (50’) which, in relation to the mounting axis of the separating element, extends radially and faces the housing cover (figure 8 shows it extending radially and faces housing cover 30’), wherein the filter element comprises an end disk disposed on the end face of the at least one filter element (50’ touches the filter element 20’); wherein the end disk comprises a through opening correlated with the at least one first gas passage and configured to receive the coupling element (the coupling element 200’ goes through the top of the cap and into the filter through the middle hole), and wherein the end disk forms an annular fluid chamber formed as an annular "V" or "U" cross section having two axially projecting legs of the "V" or "U" cross section and formed into the end disk, circumferentially surrounding the central opening of the housing cover (This is the V shaped channel of 54’ and 66’ in figures 8 and 9, corresponds to figure 1 54 and 66 of the invention. It can be seen around the central opening.), an axially outer tip of the annular "V" or "U" cross section of the annular fluid chamber projecting axially outwardly beyond the axial end face of the filter element to form a outer closed bottom wall of the of the annular fluid chamber (Figure 9 shows annular groove 54’ that extends past the end face of the filter element.), the radially inner and radially outer walls of the annular fluid retaining chamber projecting axially inwardly from the closed bottom wall and axially inwardly beyond the axial end face of the filter element into the interior of the filter element (Figures 8 and 9 show that the V shape extends towards and into the filter before extending back outwards.);  	wherein a radial inner leg of the annular "V" or "U" cross section form an axially extending annular circular inner rim surrounding the through opening and extending in a radial direction relative to the mounting axis of the separating element (Figure 8 shows that this goes up and around the mounting axis).  
 	Examiner’s note: Examiner notes that applicant discusses the differences between the prior art and the invention, but the claim limitations do not differentiate it from the current prior art presented. Examiner notes that the specification page 21 lines 16-30 state that the only difference between figures 1-7 and the prior art figures 8-10 is the o-ring 320’.
 Claim 2: The prior art teaches the at least one first gas passage of the housing cover is cylinder-shaped (32’ is cylindrical shaped) and the housing cover thread comprises at least one thread turn that winds continuously in a helix shape about a jacket of the at least one first gas passage and is completely closed so as to have no cuts and no interruptions (This is how a fastening thread works, it must have a thread that at least is in a continuous helix shape to match the other thread.).  
Claim 4: This limitation is also considered to be intended usage as there is no additional structure claimed in order to have this thread embodied to meet the tolerance class medium. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Claim 5: The prior art teaches for reinforcement of a sealing action of the housing cover thread, at least one thread sealing means is arranged in at least one thread turn of the housing cover thread (Since there is no structure in the specification regarding what a thread sealing means is, the broadest reasonable interpretation would be anything that helps seal the housing cover thread, therefore the multiple threads can be considered a thread sealing means or even the thread that meet the housing cover thread to seal it.). Specification teaches in page 8 lines 6-26 the o-ring 320’ helps to prevent liquid drainage.
Claim 6: The prior art teaches the end disk is configured such that the end disk and the coupling element are spaced apart and without contact in a position of use of the separating element (Figure 8 shows the end disk 50’ is apart from 200’ since there is an oring seal 320’ that is between the space.).  
Claim 7: The prior art teaches a diameter of the circular inner rim area is selected such that the end disk and the coupling element are without contact in the position of use of the separating element (Figure 8 shows that the end disk 50’ does not touch 200’).
Claim 8: The prior art teaches the fluid retaining chamber is configured to throttle, retain, or collect the liquid that has been separated by the filter element from the gas and that flows into the through opening (Page 3 lines 16-34 teaches the device separates oil and discharges in a fluid discharge channel 220’).
Claim 9: The prior art teaches the circular inner rim area of the end disk comprises at least one first stay element surrounding the through opening and extending, in relation to the mounting axis of the separating element, in a radial direction inwardly, wherein the at least one stay element surrounds a circular opening (62’ inner collar in figure 8),  	wherein the end disk comprises at least one second stay element surrounding the through opening and extending, in relation to the mounting axis of the separating element, in the radial direction inwardly (further stay element 64’),  	wherein the at least one first stay element and the at least one second stay element are arranged on the radial inner leg of the annular "V" or "U" cross section, the at least one first stay element and the at least one second stay element axially displaced relative to each other in an axial direction of the mounting axis of the separating element (Figure 9 shows that the first and second stay element 62’ and 64’ extend inward from the inner leg of the V shape.). 	The limitation of “in the position of use of the separating element, the at least one first stay element and the at least one second stay element axially delimit at least one fluid retaining chamber formed between the at least one first stay element and the at least one second stay element. wherein the fluid retaining chamber is configured to throttle, retain, or collect the liquid that has been separated by the filter element from the gas and that flows into the through opening” is configured to be intended usage. This limitation is seen in figure 9 as there is a section between 62’ and 64’. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Claim 10: The limitation “the at least one first stay element and the at least one second stay element are configured to interact in the manner of a labyrinth seal with the coupling element, extending through the through opening in a position of use of the separating element, in such a way that a gap of the through opening arranged between the end disk and the coupling element is substantially fluid- impermeable and/or substantially liquid-impermeable” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. It can be seen in figures 8 and 9 that the stay elements extend through an opening between the end disk and the coupling element.
Claim 11: The prior art teaches a radially outer circumferential wall of the coupling element, in a position of use of the coupling element, extends through the at least one first gas passage (coupling element 200 extends into the filter), wherein the separating element further comprises at least one labyrinth sealing element configured to interact with the radially outer circumferential wall of the coupling element in the manner of a labyrinth seal in such a way that the at least one first gas passage is substantially fluid-impermeable (Stay elements 62’ and 64’.). 
Claim 12: The prior art teaches at least one sealing and damping element that is seal-tightly compressed between the end disk and an inner side of the housing cover facing an interior of the housing (Damping ring 80’), wherein the sealing and damping element is configured to seal a clean side of the separating element from a raw side of the housing containing unpurified fluid and configured to dampen axially oriented vibrations of the filter element occurring in an axial direction of the mounting axis of the separating element (Specification page 5 lines 5-19 teach the damping ring is known to dampen vibrations. It teaches the o-ring 320’ along with 80’ are able to separate the clean and raw side of the separator box).  
Rejection in view of Shemelzle
Claim 1: Schmelzle teaches in figures 1-14 a separating element (oil separator 10) comprising:  	a housing (18) comprising  	a housing cover closing off an end face of the housing (figures 3-5 show cover 28);  	at least one filter element arranged in the housing and configured to separate a liquid from a gas (filter element 20);  	wherein the housing cover comprises at least one first gas passage arranged centrally in the housing cover in relation to a mounting axis of the separating element (See arrow in the middle of connection nipple 16 in figure 1 and part 58 in figures 3-4);  	wherein the housing cover comprises a housing cover thread correlated with the at least one first gas passage (44 and 46 can be seen as threads along the opening in figure 1),  	wherein the housing cover thread is configured to screw onto a coupling element thread of a coupling element configured to couple the separating element with a connector device (The connector device is shown as connector head 14 in figure 1. The coupling element having the thread is connection nipple 16, which connects to the housing cover threads at 44 and 46 and to the connector device threads at 74.);  	wherein the housing cover comprises at least one second gas passage that, relative to the mounting axis of the separating element, is arranged radially outwardly of the at least one first gas passage (Figure 3 shows the second gas passage as 52 and outwardly compared to the middle first gas passage);  	wherein the at least one first gas passage and the at least one second gas passage are the only openings of the housing cover and, except for the at least one first gas passage and the at least one second gas passage, the housing cover is completely closed (Figures 3 and 4 show these are the only holes on the cover.);  	wherein the housing cover thread is configured to substantially seal- tightly engage the coupling element thread (This is inherent to how coupling threads work. How sealed this is depends on how tightly the piece is wound on to the threads.);  	wherein the filter element comprises an end face (Figure 2 shows the bottom of the filter at reference 24.) which, in relation to the mounting axis of the separating element, extends radially and faces the housing cover (Figure 2 shows the filter face being along reference 86.), wherein the filter element comprises an end disk disposed on the end face of the at least one filter element (Lower end plate 24); wherein the end disk comprises a through opening correlated with the at least one first gas passage and configured to receive the coupling element (Coupling element 16 goes through the middle of 24.), and wherein the end disk forms an annular fluid chamber formed as an annular "V" or "U" cross section having two axially projecting legs of the "V" or "U" cross section and formed into the end disk, circumferentially surrounding the central opening of the housing cover (This shape corresponds to the piece by reference 32 in figure 1. It can be seen that the cover 24 protrudes into the filter then outside the filter, and back in forming the V/U shape.), an axially outer tip of the annular "V" or "U" cross section of the annular fluid chamber projecting axially outwardly beyond the axial end face of the filter element to form a outer closed bottom wall of the of the annular fluid chamber (Figure 1 shows that the tip or curve of the bottom of the shape is outside the axial end face of the filter which is where the end cap 24 is covering.), the radially inner and radially outer walls of the annular fluid retaining chamber projecting axially inwardly from the closed bottom wall and axially inwardly beyond the axial end face of the filter element into the interior of the filter element (The leg portions of the V/U shape can be seen extending into the filter past the flat end cap of 24.);  	wherein a radial inner leg of the annular "V" or "U" cross section form an axially extending annular circular inner rim surrounding the through opening and extending in a radial direction relative to the mounting axis of the separating element (Figure 1 shows that it is a circular inner rim surrounding the mounting axis 30 of the separator element.).  
Claim 2: Schmelzle teaches the at least one first gas passage of the housing cover is cylinder-shaped and the housing cover thread comprises at least one thread turn that winds continuously in a helix shape about a jacket of the at least one first gas passage and is completely closed so as to have no cuts and no interruptions.  
Claim 4: Schmelzle does not explicitly state the housing cover thread is embodied to meet at least the tolerance class medium (m) according to DIN ISO 965-1. Schmelzle teaches in [0067] that the combination of the outlet sealing device and acting surrounding sealing device can allow greater dimensional tolerances in the device for separating fluid. Therefore this limitation appears to be reliant upon the material used. This limitation is also considered to be intended usage as there is no additional structure claimed in order to have this thread embodied to meet the tolerance class medium. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Claim 5: Schmelzle teaches for reinforcement of a sealing action of the housing cover thread, at least one thread sealing means is arranged in at least one thread turn of the housing cover thread (Since there is no structure in the specification regarding what a thread sealing means is, the broadest reasonable interpretation would be anything that helps seal the housing cover thread, therefore the multiple threads can be considered a thread sealing means or even the thread that meet the housing cover thread to seal it.).
Claim 6: Schmelzle teaches the end disk is configured such that the end disk and the coupling element are spaced apart and without contact in a position of use of the separating element (Figure 2 shows gaps 32 and 36 between the end disk 24 and the coupling element 16).  
Claim 7: Schmelzle teaches a diameter of the circular inner rim area is selected such that the end disk and the coupling element are without contact in the position of use of the separating element (Figure 1 shows that the end disk 24 does not touch 16).
Claim 8: Schmelzle teaches the fluid retaining chamber is configured to throttle, retain, or collect the liquid that has been separated by the filter element from the gas and that flows into the through opening ([0107] teaches these gaps remain for separated oil.).
Claim 12: Schmelzle teaches at least one sealing and damping element that is seal-tightly compressed between the end disk and an inner side of the housing cover facing an interior of the housing (damping ring 40), wherein the sealing and damping element is configured to seal a clean side of the separating element from a raw side of the housing containing unpurified fluid and configured to dampen axially oriented vibrations of the filter element occurring in an axial direction of the mounting axis of the separating element ([0109] teaches the dampening ring is there to dampen vibrations).  
The limitations “the sealing and damping element is configured to seal a clean side of the separating element from a raw side of the housing containing unpurified fluid and configured to dampen axially oriented vibrations of the filter element occurring in an axial direction of the mounting axis of the separating element” is configured to be intended usage. The location of the damping element appears to be the same as the applicant’s damping element 80, therefore it would be capable of doing this as it is already providing the reduction in vibrations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in the applicant’s specification.
Claim(s) 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmelzle.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmelzle in view of Kitchener (US5803715).
Rejection in view of applicant’s admitted prior art in the specification
Claim 3: The prior art does not explicitly teach a screw-in depth of the housing cover thread amounts to at least one third of a diameter of the at least one first gas passage. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the housing cover thread screw in to a desired depth amount, such as at least one third of a diameter of the first gas passage, as it can be screwed it to any desired depth between the topmost portion and the initial portion and also it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 13: The prior art does not explicitly teach an axial extension of the sealing and damping element amounts to at least one millimeter in the axial direction of the mounting axis of the separating element. Specification page 5 lines 13-15 teach the damping ring has height in the range of tenth millimeter.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal height, such as at least one millimeter, so that whatever damping ring is used is able to fit inside and prevent vibrations efficiently.
Claim 14: The prior art does not explicitly state the sealing and damping element is comprised of at least one material that exhibits a temperature resistance of more than 100 degrees Celsius and a long-term oil resistance according to DIN EN 60811-2-1. Specification page 5 lines 13-15 the damping ring can be made of simple elastomer.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a desired material that exhibits these limitations depending on what fluid is going through the device and the vibrations it needs to prevent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Rejection in view of Shemelzle
Claim 3: Shemelzle does not explicitly teach a screw-in depth of the housing cover thread amounts to at least one third of a diameter of the at least one first gas passage. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the housing cover thread screw in to a desired depth amount, such as at least one third of a diameter of the first gas passage, as it can be screwed it to any desired depth between the topmost portion and the initial portion and also it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 13: Shemelzle does not explicitly state an axial extension of the sealing and damping element amounts to at least one millimeter in the axial direction of the mounting axis of the separating element. Shemelzle teaches the dampening ring 40 in the same location as applicant’s damping element 80. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have an optimal height, such as at least one millimeter, so that whatever damping ring is used is able to fit inside and prevent vibrations efficiently.
Claim 14: Shemelzle does not explicitly state the sealing and damping element is comprised of at least one material that exhibits a temperature resistance of more than 100 degrees Celsius and a long-term oil resistance according to DIN EN 60811-2-1. Shemelzle teaches the dampening ring 40. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a desired material that exhibits these limitations depending on what fluid is going through the device and the vibrations it needs to prevent since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Rejection in view of Shemelzle in view of Kitchener
Claim 9: Shemelzle does not explicitly teach wherein the circular inner rim area of the end disk comprises at least one first stay element surrounding the through opening and extending, in relation to the mounting axis of the separating element, in a radial direction inwardly, wherein the at least one stay element surrounds a circular opening, wherein the end disk comprises at least one second stay element surrounding the through opening and extending, in relation to the mounting axis of the separating element, in the radial direction inwardly, wherein the at least one first stay element and the at least one second stay element are arranged on the radial inner leg of the annular "V" or "U" cross section, the at least one first stay element and the at least one second stay element axially displaced relative to each other in an axial direction of the mounting axis of the separating element such that, in the position of use of the separating element, the at least one first stay element and the at least one second stay element axially delimit at least one fluid retaining chamber formed between the at least one first stay element and the at least one second stay element. wherein the fluid retaining chamber is configured to throttle, retain, or collect the liquid that has been separated by the filter element from the gas and that flows into the through opening. 
Kitchener teaches in figure 2-4 an analogous device that removes liquid from gas (column 3 lines 3-15). Kitchener teaches in column 5 line 46 to column 6 line 8 and figure 3A a labyrinth restrictor device 100 having a plurality of plates (stay elements) each with an opening 102. Figure 3 shows the location of it being between the end disk and the coupling element. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the labyrinth restrictor device with the device of Shemelzle as Kitchener teaches the benefit of preventing oil from building up in the device. 
Regarding the locations of the plates, they appear to be attached to the end facing outward, which is where the end disk is. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the stay elements at an optimal location, such as the leg of the U/V shape since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 10: Kitchener teaches the at least one first stay element and the at least one second stay element are configured to interact in the manner of a labyrinth seal with the coupling element, extending through the through opening in a position of use of the separating element, in such a way that a gap of the through opening arranged between the end disk and the coupling element is substantially fluid- impermeable and/or substantially liquid-impermeable (Column 6 lines 3-8 teaches that the device 100 is a labyrinth restrictor. Figure 3A further shows this with the plates 101 and holes 102.).  
Claim 11: Shemelzle does not explicitly state a radially outer circumferential wall of the coupling element, in a position of use of the coupling element, extends through the at least one first gas passage, wherein the separating element further comprises at least one labyrinth sealing element configured to interact with the radially outer circumferential wall of the coupling element in the manner of a labyrinth seal in such a way that the at least one first gas passage is substantially fluid-impermeable.  
Kitchener teaches in figure 2-4 an analogous device that removes liquid from gas (column 3 lines 3-15). Kitchener teaches in column 5 line 46 to column 6 line 8 and figure 3A a labyrinth restrictor device 100 having a plurality of plates (stay elements) each with an opening 102. Figure 3 shows the location of it being between the end disk and the coupling element. It would have been obvious to one of ordinary skill before the effective filing date of the invention to have the labyrinth restrictor device with the device of Shemelzle as Kitchener teaches the benefit of preventing oil from building up in the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20150101293, 9248393, 8920530, 20120167534, 8025708, 7682508, 20100000412, 20070209992, 7008472, 6962615, 5897676, 4632682.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        12/15/2022